PER CURIAM.
Frederick Webster filed a petition for writ of habeas corpus in Union County Circuit Court, on August 1, 2003, claiming that the indictment against him charging burglary'and felony murder was invalid, because the offenses were committed in more than one county and thus a statewide grand jury had subject-matter jurisdiction rather than the Broward County grand jury. The trial court dismissed the petition. Webster had earlier raised the identical issue in a petition for writ of habeas corpus filed in this court on February 1, 2002, which this court denied for the same reasons — because it is meritless, and it should have been raised at. trial or on direct appeal. A successive habeas petition that raises the same issue is procedurally barred. See Phillips v. State, 894 So.2d 28 (Fla.2004); Moss v. Singletary, 705 So.2d 947 (Fla. 1st DCA 1998).
AFFIRMED.
ERVIN, KAHN and BENTON, JJ., concur.